DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21) in the reply filed on 8/10/2022 is acknowledged.
Claims 22-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations invoking 35 U.S.C. 112(f) are:
	Regarding claim 1, “means for applying pressure having an opening” is interpreted in accordance with the specification as a press or squeezing device (see instant specification pp. 4) first para.
	Regarding claim 19, the heating means is interpreted in accordance with the specification as a heating element of pp. 8, last para.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard outer surface” in claim 19 is a relative term which renders the claim indefinite. The term “hard outer surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Regarding claim 19, the term hard outer surface is a relative term because it is unclear how hard the surface must be in order to be considered a hard outer surface or not.  Therefore, this claim limitation renders the metes and bounds of the recited subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection under that statute is appropriate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dena (US 2017/0119039).
The applied reference has a common Inventors (Dena) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Dena discloses: a pulverized leaf cigarette structure (see title, abs, [0011]) comprising a smokable (manner of operating / intended use – capable of being inserted into the mouth and lit by flame) cylinder (see Fig. 1 – a cylinder is shown) of pulverized leaf (see pulverized leaf of [0011]) without a paper wrapper or covering ([0037]).
Regarding claim 2, Dena disclose: that no additives or chemicals have been included ([0022]).
Regarding claim 3, Dena discloses: that the pulverized leaf is tobacco (see abs).
Regarding claim 4, Dena discloses: wherein the pulverized leaf is cannabis (see abs).
Regarding claim 7, Dena discloses: a PLCS (see title, abs, [0011], [0037]) that is made entirely of pulverized leaf without a paper wrapper or covering (see rejection of claim 1 above) or the inclusion of additives or chemicals to the pulverized leaf (see rejection of claim 2 above), the PLCS comprised of:
A quantity (most any quantity can be considered a quantity that meets the claimed subject matter) of pulverized leaf, 
A means for applying pressure having an opening (interpreted in accordance with the specification as a pressing device – the mold of Dena can meet the BRI of a pressing device – see mold of abs, [0011] discloses that it is used to apply pressure), and 
A center rod (see solid rod 36 of [0045]).
The remainder of the claim is considered a manner of operating / intended use of the recited structures with limited patentable weight in a product claim.
Regarding claim 8, Dena discloses: wherein said pulverized leaf is comprised of tobacco (see tobacco of abs).
Regarding claim 9, Dena discloses: wherein said pulverized leaf is comprised of cannabis (see cannabis of abs).
Regarding claim 10, Dena discloses: wherein said means for applying pressure (see mold) is configured for manual (hand) operation (see manually applied pressure of [0044]).
Regarding claim 11, Dena discloses: wherein said means for applying pressure (see mold) is configured for automatic operation (see mechanical / powdered means of [0044]).
Regarding claim 12, Dena discloses: wherein said means of applying pressure is comprised of a press device (see mold of [0011]).
Regarding claim 13, Dena discloses: wherein said means of applying pressure is comprised of a squeeze device (the BRI of a squeeze device is similar to the BRI of a press device as both experience increased pressures, where the mold of Dena is interpreted as capable of the recited functional limitation steps).
Regarding claim 14, Dena discloses: wherein a funnel (see funnel of [0029]) that is utilized to insert the pulverized leaf into the opening, wherein the funnel extends upward from the opening and is integrally attached (see integral of [0029]) to the means for applying pressure.
Regarding claim 15, Dena discloses: further comprising a mouthpiece (See mouthpiece of [0023]) that is made of pulverized leaf and is configured to be frictionally maintained (manner of operation / intended use) on en end of the pulverized leaf cylinder.
Regarding claim 16, Dena discloses that the mouthpiece may be manufactured from a synthetic material (Dena [0023]) such as plastic ([0051]).
Regarding claim 18, Dena discloses: further comprising a screen (see screen of [0050]) with mesh of a selectable size (most any size including the various sizes of Dena are capable of meeting the claimed subject matter) though which the pulverized leaf passes to selectively control the size (see size of [0050]) and uniformity (see uniformity of [0050]) of the pulverized leaf.
Regarding claim 19, Dena discloses: a heating means (see heat forming means of [0008] and claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dena (US 2017/0119039), and further in view of Marshall (US 2010/0116281).
The applied reference has a common Inventors (Dena) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 5, Dena does not disclose: wherein an extract of a flower or bit of a plant from which the pulverized leaf originates is included in the rod structure.
In the same field of endeavor of smoking article manufacture as Dena (see title, abs), Marshall discloses: wherein flower extracts of the tobacco plant ([0010]) are included in the smoking article.
To add the flowers of the tobacco plant as in Marshall to the smoking article of Dena would have been a suitable design for its intended uses and added flavors and textures to the smoking article ([0010]).
It would have been obvious to one of ordinary skill in the art to add the flowers of the tobacco plant to the smoking article as in Marshall in the smoking article of Dena to arrive at the claimed invention before the effective filing date because doing so added flavors and textures to the smoking article.
Regarding claim 20, Dena does not disclose: wherein an extract of a flower or bit of a plant from which the pulverized leaf originates is included in the rod structure.
In the same field of endeavor of smoking article manufacture as Dena (see title, abs), Marshall discloses: wherein flower extracts of the tobacco plant ([0010]) are included in the smoking article.
To add the flowers of the tobacco plant as in Marshall to the smoking article of Dena would have been a suitable design for its intended uses and added flavors and textures to the smoking article ([0010]).
It would have been obvious to one of ordinary skill in the art to add the flowers of the tobacco plant to the smoking article as in Marshall in the smoking article of Dena to arrive at the claimed invention before the effective filing date because doing so added flavors and textures to the smoking article.
Regarding claims 6, 21: the combination Dena / Marshall discloses (citations are to Marshall): wherein the extract infused pulverized leaf is applied an additional layer of extract from the same plant as the pulverized leaf (since concentrations of the extract are not positively recited, most any concentration of pulverized leaf in the initial batch can be considered an obvious variant to the claimed method step of additional exposure to the extract by simply adding more extract in the initial step).  
The Marshall reference recognizes that the extracted essential oils of tobacco flowers can be added and thus the precise concentrations of tobacco oils / extracts would have been considered result-effective with taste strength of the smoking product.
It would have been obvious to one of ordinary skill in the art to add extract oils as in Marshall in the smoking article of Dena to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of a product with desired taste strength / concentration as a result-effective variable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dena (US 2017/0119039), and further in view of Bilivitin (US 2007/0119466).
The applied reference has a common Inventors (Dena) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 17, Dena discloses that the mouthpiece may be manufactured from a synthetic material (Dena [0023]) such as plastic ([0051]).
However, Dena fails to disclose wherein the mouthpiece is made from paper.
In the same field of endeavor of tobacco / smoking articles as Dena (see title, abs), Bilivitin discloses: a mouthpiece pipe made from paper ([0020]).
To add the mouthpiece of paper of Bilivitin to the smoking article of Dena was a suitable design for its intended uses and prevented the absorption of the substances from the gaseous medium of the smoke and particles suspended in it ([0081]).
It would have been obvious to one of ordinary skill in the art to combine the mouthpiece pipe made from paper of Bilivitin with the smoking article of Dena to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of absorption of substances from the gaseous medium of the smoking and particles suspended in it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743